Title: General Orders, 18 October 1777
From: Washington, George
To: 



Head Quarters, at Wentz’s, Worcester Township [Pa.] October 18th 1777.
Reading.Rochester. Ridgefield.


The General has his happiness completed relative to the successes of our northern Army. On the 14th instant, General Burgoyne, and his whole Army, surrendered themselves prisoners of war—Let every face brighten, and every heart expand with grateful Joy and praise to the supreme disposer of all events, who has granted us this signal success—The Chaplains of the army are to prepare short discourses, suited to the joyful occasion to deliver to their several corps and brigades at 5 O’clock this afternoon—immediately after which, Thirteen pieces of cannon are to be discharged at the park of artillery, to be followed by a feu-de-joy with blank cartridges, or powder, by every brigade and corps of the army, beginning on the right of the front line, and running on to the left of it, and then instantly beginning on the left of the 2nd line, and running to the right of it where it is to end—The Major General of the day will superintend and regulate the feu-de-joy.
The officers commanding brigades and corps are to draw out their men; (excepting those on duty) every day, when the weather permits, to practice the most necessary manœuvres, particularly to advance in line from thence, to form columns—to go thro’ passes and openings in fences—and to reduce them again; to retire in line and column, and form again; in a word, to perform all those movements, which in action, in a woody and inclosed country shall make necessary.
